                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


FELICIA A. JEFFERSON,                             )
                                                  )
                                Plaintiff,        )
                                                  )
v.                                                )      Case No. 18-2620-KHV
                                                  )
AMSTED RAIL COMPANY, INC.,                        )
                                                  )
                                Defendant.        )

                                             ORDER

        Defendant has filed a motion to compel plaintiff’s responses to interrogatories,

requests for production of documents, and requests for admission, all served on April 4,

2019 (ECF No. 28). Plaintiff filed a certificate of service on June 14, 2019, indicating that

she had served discovery responses, though it was unclear from the filing which responses

were served (ECF No. 29). On June 26, 2019, defense counsel confirmed via telephone

that plaintiff had provided responses to the interrogatories and requests for admission.

Defense counsel has reached out to plaintiff regarding deficiencies in those responses.

        Plaintiff has not, however, provided responses to the requests for production of

documents. Under the time requirements set forth in D. Kan. Rule 6.1(d), any response to

the motion to compel was due on June 25, 2019. No timely opposition has been filed. D.

Kan. Rule 7.4(b) provides, “If a responsive brief or memorandum is not filed within the D.

Kan. Rule 6.1(d) time requirements, the court will consider and decide the motion as an

uncontested motion. Ordinarily, the court will grant the motion without further notice.”

The court therefore grants defendant’s unopposed motion in part, related to the requests for


O:\ORDERS\18-2620-KHV-28.DOCX
production of documents. On or before July 10, 2019, plaintiff is directed to produce

responses to defendant’s requests for production of documents. Defendant’s additional

requests are denied as moot, in light of plaintiff’s June 14, 2019 discovery responses; if the

parties aren’t able to resolve any perceived deficiencies in plaintiff’s interrogatory answers

or her responses to defendant’s requests for admissions, then defendant may re-file its

motion to compel.

       IT IS SO ORDERED.

       June 26, 2019, at Kansas City, Kansas.

                                             s/ James P. O=Hara
                                           James P. O=Hara
                                           U. S. Magistrate Judge




                                              2
